PER CURIAM.
Francisco Garcia appeals from the summary denial of his motion to correct illegal sentence. We affirm the order denying relief on all but one point: specifically, whether Garcia’s sentence of ninety-nine years’ imprisonment exceeds the statutory maximum. Garcia asserts that his second-degree murder conviction was enhanced for use of a firearm under section 775.087(l)(a), Florida Statutes (1981), to a life felony. The statutory cap under section 775.082(3)(a), Florida Statutes (1981), is a term of life or a term of not less than thirty years. The trial court’s order denied relief on this claim, indicating Garcia had raised this issue in a previous motion, but the order was without attachments to refute Garcia’s claim. Therefore, this case is remanded to the trial court for either attachment of those portions of the record which demonstrate that Garcia is not entitled to the relief sought or for further proceedings.
Affirmed in part, reversed in part and remanded.
PATTERSON, A.C.J., and FULMER and WHATLEY, JJ., concur.